UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7666


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00217-REP-1)


Submitted:   February 21, 2013            Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Smith, Appellant Pro Se. Elizabeth Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome    Smith    appeals     the   district      court’s     order

denying   his     motion   for    reduction    of   sentence    pursuant      to   18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no abuse of discretion by the district court.                   Accordingly, we

affirm for the reasons stated by the district court.                          United

States    v.    Smith,   No.     3:10-cr-00217-REP-1      (E.D.   Va.    Mar.      19,

2012).    We deny Smith’s motion for appointment of counsel, and

we   dispense     with    oral    argument    because    the   facts    and   legal

contentions      are    adequately    presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2